DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control/ regulating device….in claims 1, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for imaging a surface of a sample with a topography by means of confocal Raman and/or fluorescence microscopy, in which a first light source is provided for generating excitation radiation for Raman scattered light and/or fluorescence and a second light source, characterized in that  the topography of the sample is determined from the signal of the focal plane of the second light source and the detected light of the second light source with the aid of a control/regulating device, such that the control/requlating device changes the focus of a second lens in a light path between the first and second light sources and a microscope objective and the focus of the first light source is tracked by means of the optics on the basis of this signal and is applied to the sample, and the modulation range of the periodic focus of the second light source is tracked by means of the optics on the basis of the signal, in combination with the rest of the limitations of the claim.
	Claims 2-8, 18-21 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device  for imaging the surfaces of a sample with a topography by means of confocal Raman and/or fluorescence microscopy, comprising:  a second focusable lens in a light path between the first and second light source and the microscope objective, a control/regulating device which determines the topography of the sample from a signal of the focal plane of the second light source and changes the focus of the second focusable lens in the light path between the light sources and the microscope objective and focus the focal plane of the first and second light source on basis of this signal and the detected light of the second light source onto the sample, in combination with the rest of the limitations of the claim.
	Claims 10-17 are allowed by the virtue of dependency on the allowed claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886